DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on September 9, 2022:
Claims 1, 3, 19, 20, 26, 32, 33, 35 and 50-52 are pending.  Claims 2, 4-18, 21-25, 27-31, 34, 36-49 and 53-54 have been canceled as per Applicant’s request;
The 112 rejections are withdrawn in light of the amendment;
The prior art rejections to Kim 2007 are withdrawn in light of the amendment as the claims now require the presence of nickel to which Kim 2007 does not teach of nickel in the active materials therein;
The prior art rejections to Endo are withdrawn in light of the amendment as the claims now require the presence of nickel to which Kim 2007 does not teach of nickel in the active materials therein;
The prior at rejections to Wu stand as modified in light of the amendment.
Information Disclosure Statement
The information disclosure statements filed July 26, 2022; August 4, 2022 and August 26, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26, previously dependent upon a different formula has been amended to be dependent upon claim 1.  According to the disclosure, when y=0.30, x ranges from 0.175 to 0.2 (see page 3 of the specification) which is different from the broader range of claim 1.  

    PNG
    media_image1.png
    89
    858
    media_image1.png
    Greyscale
Therefore, claim 26 is held to introduce new matter as it defines y in combination with a range of x larger than what the disclosure teaches.   If Applicant desires to claim the value of y as in claim 26 it must also include the corresponding narrower range for x as disclosed.  Since claim 26 does not do such, the amendment is held to introduce new matter into the application by unduly combining y=0.30 with the broader range of x of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 is
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 19, 20 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 appears to have been amended to include deletion of the particular general formula therein.  See the comparison between the prior version of claim 1:

    PNG
    media_image2.png
    272
    848
    media_image2.png
    Greyscale

And the version of claim 1 presented in the amendment filed on September 9, 2022:

    PNG
    media_image3.png
    298
    929
    media_image3.png
    Greyscale

	Upon review of the formula, it would appear that the formula in the amendment filed on September 9, 2022 has been lined through, hence deleted.  With such appearing to be the case, the claim is then indefinite as the recitation to x and y and to a general formula in claim 1 is no longer clear as there is no general formula in claim 1 to provide sufficient basis for x and y and is indefinite as it no longer defines a general formula in accordance with lines 2-3 of claim 1.   For examination purposes, the claim will be examined with the formula of therein being relied upon.  Applicant is advised to revise claim 1 to overcome the 112 rejection of note.  Claims 3, 19, 20 and 26 are dependent upon claim 1 and rejected for the same reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 19, 20, 26, 32, 33, 35 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“High Capacity, Surface-Modified Layered Li[Li(1-x)/3Mn(2-2x)/3Nix/3Cox]O2 Cathodes with Low Irreversible Capacity Loss”) in view of Kim et al. “Synthesis and electrochemical behavior of Li[Li0.1Ni0.35-x/2CoxMn0.55-x/2]O2 cathode materials.”
As to claims 1 and 32, Wu discloses various compounds as expressed in Fig. 1, wherein for each instance the amount of Co therein corresponds to an amount of Li and Mn which satisfies the formula of claims 1 and 32:

    PNG
    media_image4.png
    22
    224
    media_image4.png
    Greyscale

Including the following specific example:

    PNG
    media_image5.png
    25
    275
    media_image5.png
    Greyscale

In this example above, Ni=0.23 and Co=0.23.  In the same formula, the sum of Li=1.1 and Mn=0.43 according to Wu. Using 0.23 for Ni and Co and inserting those values into the formula of claims 1 and 32:

    PNG
    media_image6.png
    92
    409
    media_image6.png
    Greyscale

The following is satisfied for Li and Mn: Li=4/3-2*0.23/3-0.23/3=1.10 and Mn=2/3-0.23/3-(2*0.23)/3=0.43.  Thus when Co and Ni are both 0.23 according to Wu, the material of Wu satisfies the formula of claims 1 and 32.  Wu also teaches of an example wherein Co and No are both 0.13 which defines Li as 1.2 and Mn as 0.54 and forms a composition of Li1.2Ni0.13Co0.13Mn0.54O2 which is identical to a disclosed example and thus would have the same expected benefits as the instant invention when incorporated into a cathode and a corresponding battery and subjected to charge/discharge cycling.
These cathode materials are then employed in a method which incorporates this material into a cathode of a lithium battery and, as it is the same material as in claims 1 and 32, will function to increase a charge capacity as recited in claim 1, and suppress gas evolution as recited in claim 32.  Accordingly the disclosure of Wu sufficiently anticipates the methods of claims 1 and 32. Wu does teach that the composition therein provides a higher capacity value and prevents loss of oxygen (see page A221, prevent oxygen generation).   
As to claims 3 and 35, the sum of Ni and Co in the aforementioned example is 0.46, thus greater than 0.3.
As to claims 19 and 51, the compositions of Kim are layered structures (title, abstract and examples).
As to claim 33, given the same chemistry of the battery system of Kim and the same chemistry of the cathode material of Kim as applied to claim 32 above, further including minor amounts of cobalt therein, the composition will expectedly suppress gas evolution therein including gases such as molecular oxygen and/or carbon dioxide.
	As to claims 1, 26, 32 and 50: Wu does not explicitly teach of examples where Nickel (x) ranges from 0.175 to 0.225 and Cobalt (y) ranging from 0.25 to 0.35 (Claims 1 and 32) or of the specific values for x and/or y in claims 26 and 50.

    PNG
    media_image5.png
    25
    275
    media_image5.png
    Greyscale

As discussed above Wu teaches of examples where x and y are Ni=0.23 and Co=0.23.  
Wu also teaches of an example wherein Co and No are both 0.13 which defines Li as 1.2 and Mn as 0.54 and forms a composition of Li1.2Ni0.13Co0.13Mn0.54O2 which is identical to a disclosed example and thus would have the same expected benefits as the instant invention when incorporated into a cathode and a corresponding battery and subjected to charge/discharge cycling.
	While these values are outside of the ranges of amended claims 1 and 32, the differences are held to be minor differences as there is no showing of criticality and the disclosed invention applies to amount of nickel and cobalt that are present in the same amounts as in Wu.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
	Furthermore, it is of routine skill in the art to vary the stoichiometric ratios of nickel, cobalt and manganese in a lithium-nickel-cobalt-manganese oxide composition to improve electrochemical performance.  Thus in the absence of a showing of unexpected results associated with a particular range of these elements together, the varying of such elements in combination to different stoichiometric rations would have been routine optimization in the art in attempt to achieve desired electrochemical performance.  
Kim is similarly drawn to ternary solid solution cathode materials having mixtures of LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2.  Kim includes the ternary phase diagram of the three component system which can include an array of ratios of the components therein, including Co=0.3 which is held to be near to 0.35.  For the formula of Wu, using cobalt in the range near 0.3, would effectively provide for a cathode material having improved capacity and rate capability due to the inclusion of cobalt in the system (abstract).  One of ordinary skill in the art would have found it to be of routine optimization in accordance with the teachings of Kim and the ternary solid solution diagram for of LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2.  Optimization of these compositions would have provided the predictable result of improved electrochemical performance relative to the ratio of cobalt, nickel and manganese in the ternary solid solution.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the amount of cobalt to be around 0.3 or near such as taught by Kim since it would have included an effective amount of cobalt therein and resulted in a cathode material having improved capacity and rate capability. Furthermore it is generally understood that differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).   It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As to claims 20 and 52:
Kim discloses that layered lithium nickel cobalt manganese oxides can be represented alternatively via a ternary solid solution from a mixture of LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2.  The phase diagram in Fig. 1 shows specific examples a-d but also defines a ternary phase diagram which would readily direct one of ordinary skill in the art to appreciate or easily obtain other ratios of LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2 without undue experimentation.  The optimization of the components in this ternary system are easily varied with the predictable results of modification obtaining compositions having desired stability and electrochemical performance.  As the same materials are present in the ternary phase diagram and show a diagram which discloses all ratios of the ternary components.  
Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.
Applicant argues that Wu does not anticipate amended claims 1 and 32.
This argument is moot as the current rejection is no longer anticipatory but rejected under 35 U.S.C. 103 as obvious over Wu.
As discussed above, Wu teaches of lithium nickel cobalt manganese oxides which are similar or slightly different in value from the ranges of amended claims 1 and 32.  It was previously presented that Wu did anticipate the broader ranges.  Now, as there is no clear showing of criticality/unexpected from the narrower claimed ranges from that of Wu and the broader inventive ranges, the differences are held to be minor and obvious variants.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
	Furthermore, it is of routine skill in the art to vary the stoichiometric ratios of nickel, cobalt and manganese in a lithium-nickel-cobalt-manganese oxide composition to improve electrochemical performance.  Thus in the absence of a showing of unexpected results associated with a particular range of these elements together, the varying of such elements in combination to different stoichiometric rations would have been routine optimization in the art in attempt to achieve desired electrochemical performance.  
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974); In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP  § 716.02(c).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or invention. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In summation, the record fails to provide any clear and convincing evidence that the results achieved by the narrower ranges of the instant invention as claimed are unexpected.
Accordingly, the prior art rejection of record stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725